Title: To James Madison from William Jones, 17 August 1813
From: Jones, William
To: Madison, James


Sir
Navy Department Augt. 17. 1813
I herewith transmit the proceedings of a Court Martial held at Point Petre 19th July for the trial of Lieutenant Alexander Sevier Commanding a detachment of Marines serving with the Army of the UStates in that quarter—which resulted in a sentence of dismission from the service of the U States.
I have reason to believe that an impartial enquiry into the general character and conduct of Lieut Sevier and of the detachment under his command would demonstrate the sentence to be extremely severe. He is young and ardent, and under a sense of injury and persecution of himself and detachment from Captain Mathias he has no doubt committed acts of indiscretion which he alledges were the effect of the brutal conduct of Capt Mathias towards the Marines in beating them with a bludgeon himself while confined in irons by his order, for which outrage a Court of enquiry was had, which would have resulted in a court Martial but for the want of Officers to constitute a court, as alledged by Lieut Sevier. Colonel Wharton and the officers of the Marine Corps speak of Sevier as young man of strict honor of the most intrepid spirit and an excellent officer.
He is a youth of property and respectable connexions in his native State of Tennassee. Genl. Sevier of Congress is his uncle.
His detachment has distinguished itself on that station by the loss of its former Commander Captn. Williams in a gallant action and I believe by its general good conduct. It has sustained many privations & hardships from and auxilliary Character.
My impressions are Sir that you do an act of justice by reversing the Sentence, and if on this occasion I shall have anticipated your decision be pleased to return the proceedings in order that I may dispatch Lieutenant Sevier to Charleston to bring on his detachment which is detained at that place for want of an Officer.
The accompanying letters were intended for gentlemen who are absent from this City. Mr Sevier says he was led into the error of enlisting the man by mistaking the General order of which a memorandum is enclosed. I am very respectfuly your Obdt Servt
W Jones
